Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 1 of 13 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

NORMAN SILVER,

 Plaintiff,                                    CASE NO.:

v.                                             JURY TRIAL DEMANDED

EXPERIAN INFORMATION
SOLUTIONS, INC, and VYSTAR
CREDIT UNION,

 Defendants.
                                       /


              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, NORMAN SILVER (hereinafter “Plaintiff”), by and through the

undersigned counsel, sues Defendant, EXPERIAN INFORMATION SOLUTIONS,

INC (hereafter “Experian” also known as a “CRA”) and VYSTAR CREDIT UNION

(hereafter “Vystar”) (hearafter collectively “Defendants”), and in support thereof

respectfully alleges violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et

seq. (“FCRA”).

                        PRELIMINARY STATEMENT

      1.      This is an action for actual damages, statutory damages, punitive

damages, costs, and attorney’s fees brought pursuant to the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

      2.      Today in America there are three major consumer reporting

agencies, Equifax Information Services, LLC (hereinafter “Equifax”), Trans Union

                                           1
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 2 of 13 PageID 2




LLC (hereinafter “Trans Union”), and Experian Information Solutions, Inc.

(hereinafter “Experian”).

      3.    Consumer reporting agencies that create consumer reports, like

Equifax, Experian, and Trans Union are charged with using reasonable

procedures designed to ensure the maximum possible accuracy of the

information they report. It is not enough for them to simply parrot information

they receive from entities, particularly where a consumer makes a dispute about

information reported.

      4.    When a consumer like Plaintiff disputes information through the

agencies, those disputes are transmitted to the party furnishing the information.

The FCRA demands that each party separately conduct a reasonable investigation

of the consumer’s dispute and correct or delete information they learn to be

inaccurate or cannot otherwise verify.

      5.    The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer

Fin. Prot. Bureau, Supervisory Highlights Consumer Reporting Special Edition 21

(Issue 14, March 2, 2017).

                                JURISDICTION

      6.    The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and

28 U.S.C. § 1331.

      7.    The Plaintiff is a natural person and resident of Suwannee County in

the State of Florida. He is a “consumer” as defined by 15 U.S.C. § 1681a(c).

                                         2
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 3 of 13 PageID 3




      8.    Venue is proper in this District as Plaintiff is a resident in this

District, the violations described in this Complaint occurred in this District, and

Experian and Vystar transact business within this District.

      9.    Experian is a corporation headquartered in the State of California,

authorized to conduct business in the State of Florida through its registered

agent, CT Corporation System located at 1200 South Pine Island Road,

Plantation, Florida 33324.

      10.   Experian is a “consumer reporting agency,” as defined in 15 USC §

1681(f). is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.

      11.   Upon information and belief, Experian disburses such consumer

reports to third parties under contract for monetary compensation.

      12.   Vystar Credit Union is headquartered in the State of Florida, located

at 4949 Blanding Boulevard, Jacksonville, Florida 32210.

                          FACTUAL ALLEGATIONS

      13.   Plaintiff is a natural person and resident of the State of Florida who

is believed to miss payments on an auto loan.

      14.   On November 1, 2018 Plaintiff obtained an auto loan through Vystar

Credit Union for purposes of purchasing a 2018 Toyota Tacoma Truck from

Roundtree Moore Toyota.



                                         3
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 4 of 13 PageID 4




        15.   On November 26, 2018, Plaintiff visited his local credit union,

Sunstate Federal Credit Union (hereafter “Sunstate”). Plaintiff was offered a

better interest loan rate and transferred his auto loan for his truck to Sunstate.

On that same day, payment was submitted in the amount of $44,387.91 to Vystar

to close out his pre-existing loan with them. The total payout was $44,387.91 and

Plaintiff no longer owed any money to Vystar.

        16.   During the summer of 2020 Plaintiff noticed his credit score

significantly dropped.

        17.   On July 20, 2020 Plaintiff obtained a copy of his credit report. Upon

Plaintiff’s review of his credit report, Plaintiff noticed the Vystar account was

being reported as “closed”, but with a “NOT_MORE THAN _ TWO _

PAYMENTS _ PAST_DUE” remark.

        18.   Plaintiff was never late on his auto loan payment to Vystar, as the

pre-existing loan was paid in full by SunState 20 days prior to Plaintiff’s first

payment date with Vystar. There was no penalty for an early satisfaction of the

loan.

        19.   On August 29, 2020 Plaintiff mailed a written dispute letter to

Experian concerning the inaccurate reporting. Plaintiff explained in the letter

that he did in fact at one point in time have an auto loan with Vystar under partial

account number ****6680 to obtain his newly purchased truck. However,

Plaintiff further explained that he transferred the auto loan to Sunstate and

payment was submitted to Vystar for the remaining balance of the auto loan.

                                         4
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 5 of 13 PageID 5




      20.    Plaintiff mailed his detailed dispute letter to Experian via USPS

Certified Mail 70200090000060100838. USPS confirmed delivery to Experian

on September 1, 2020.

      21.    On September 8, 2020, Plaintiff received the dispute results from

Experian (Report # 3349-8145-24). Experian responded as follows:              Vystar

Credit Union ****6680- Remains. Experian continued to reflect a “30 days

late” for the Vystar account for the month of March.

      22.    On November 6, 2020, Plaintiff furiously mailed another dispute

letter to Experian via certified mail (7000090000060116914) requesting for

Vystar to report the account information correctly. Plaintiff in this letter provided

additional detail including a large image of the check illustrating that Vystar was

paid by Sunstate in the amount of $44,387.91 on November 26, 2018.

      23.    On November 16, 2020 Plaintiff received dispute results from

Experian (Report # 3893-3973-58). Experian responded as follows: Vystar Credit

Union ****6680- Remains. Experian still continued to reflect a “30 days late”

for the Vystar account for the month of March despite being given concrete proof

that SunState paid the remaining auto loan balance.

      24.    On December 22, 2020, Plaintiff frustratingly mailed another almost

identical dispute letter repeating that Experian was incorrectly reporting a late

payment status for his Vystar account.




                                          5
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 6 of 13 PageID 6




      25.   Plaintiff mailed the aforementioned letter via USPS Certified Mail

70200090000060122175. USPS confirmed delivery to Experian on December

29, 2020.

      26.   On January 6, 2021 Plaintiff received dispute results from Experian

(Report # 2555-7345-15). Experian responded as follows: Vystar Credit Union

****6680- Remains. Experian despite the evidence provided, did not correct

the payment status and there was still a “30 days late” remark for the Vystar

account.

      27.   On February 5, 2021, Plaintiff was bewildered as to why the remark

was still reflected on his credit report. He mailed another detailed dispute letter

with a large image of the check illustrating that Vystar was paid by SunState in

the amount of $44,387.91 on November 26, 2018. In addition, Plaintiff provided

a snapshot of Equifax dispute results shows that they investigate the claim and

removed the late payment remark.

      28.   Experian never attempted to contact the Plaintiff about his dispute.

Plaintiff continues to suffer as of the filing of this Complaint with Experian’s

reluctance to do any independent investigation about the fraudulent account.

29.   Plaintiff’s ONLY negative account in his Experian credit report was and

continues to be inaccurate Vystar “30 days late” in March 2020.

      30.   Experian failed to report the proper information on Plaintiff’s credit

report despite having been given ample notice of its error.



                                         6
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 7 of 13 PageID 7




      31.     As far as Plaintiff has ascertained, Vystar to this date, has never

informed the credit reporting agencies that Plaintiff is not the responsible party

to pay for the alleged auto loan payments.

      32.     This account is the result of negligent and/or willful mishandling,

and failure by Experian to properly investigate all the facts which the Plaintiff

explained in his dispute letters.

      33.     Plaintiff is now forced to abstain from applying from credit because

the erroneous reporting is destroying his credit score resulting is significantly

hire annual percentage rates.         The damages from the erroneous reporting

continue to accrue as of the filing of this Complaint.

      34.     As a result of the inaccurate credit reporting, Plaintiff has suffered

damages, including, but not limited to:

              i.   Monies lost by attempting to fix his credit;

             ii.   Loss of time attempting to cure the error;

            iii.   Mental anguish, stress, aggravation, embarrassment, and other
                   related impairments to the enjoyment of life.

            iv.    Inability to apply for any credit.

      35.     All conditions precedent to the filing of this action has occurred.



                                CAUSES OF ACTION

                                    COUNT I
                    (Violation of the FCRA- As to Experian)



                                            7
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 8 of 13 PageID 8




      36.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

thirty-five (35) above as is fully stated herein.

      37.    Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning the Plaintiff.

      38.    As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by mental and emotional pain stemming from the

anguish, humiliation, and embarrassment of credit denials.

      39.    Experian’s conduct, action, and inaction was willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant

to 15 USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to

recover under 15 USC § 1681o. Experian failed to properly conduct any

independent investigation regarding the erroneous reporting. Experian had the

phone number of the original creditor and failed to communicate with Vystar

Credit Union or Plaintiff to further investigate.

      40.    Experian failed to have policies and procedures to investigate the

relationship of the disputed account and merely parrots back the electronic

communication from the furnisher.

      41.    The Plaintiff is entitled to recover costs and attorney’s fees from

Experian in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.

                                           8
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 9 of 13 PageID 9




      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, and EXPERIAN INFORMATION

SOLUTIONS, INC., for statutory damages, punitive damages, actual damages,

costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.

                                  COUNT II
                   (Violation of the FCRA As to Experian)

      42.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

thirty-five (35) above as is fully stated herein.

      43.    Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies,

by failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from a source it has to know is not

always reliable.

      44.    As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by loss of credit; loss of the ability to purchase and

benefit from credit; and mental and emotional pain stemming from the anguish,

humiliation, and embarrassment of credit denials.            Plaintiff has purposely

refrained from applying for more credit because of the erroneous reporting by

Experian. Experian was made aware of the dispute about the erroneous reporting

about Vystar Credit Union account and refused to correct it.


                                           9
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 10 of 13 PageID 10




      45.    Experian’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 USC § 1681n. In the alternative, it was

negligent entitling the Plaintiff to recover under 15 USC § 1681o.

      46.    The Plaintiff is entitled to recover costs and attorney’s fees Experian

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or

§ 1681o.

             WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, EXPERIAN INFORMATION SOLUTIONS,

INC., jointly and severally; for her attorney’s fees and costs; for pre-judgment and

post-judgment interest at the legal rate, and such other relief the Court does

deem just, equitable, and proper.

                                 COUNT III
             (Violation of the FCRA As to Vystar Credit Union)

      47.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

thirty-five (35) above as is fully stated herein.

      48.    On at least one occasion within the past two years, by example only

and without limitation, Vystar violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to

fully and properly investigate the Plaintiff’s disputes.

      49.     On one or more occasions within the past two years, by example

only and without limitation, Vystar violated 15 U.S.C. § 1681s-2(b)(1)(B) by




                                           10
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 11 of 13 PageID 11




failing to review all relevant information provided by the consumer reporting

agencies.

      50.   When Plaintiff mailed his detailed, written disputes and enclosures

to the CRAs, they used e-Oscar to transmit those disputes to Vystar via ACDV

forms.

      51.   The ACDV form is the method by which Vystar has elected to receive

consumer disputes pursuant to 15 U.S.C. §§ 1681i(a) and 1681s-2(b).

      52.   Vystar understood the nature of the Plaintiff’s dispute when it

received the ACDV from Experian, TransUnion and Equifax.

      53.   When Vystar received the ACDV from Experian, Equifax and

TransUnion, it as well could have reviewed its own systems and previous

communications with the Plaintiff and discovered that Vystar in fact had

connected Plaintiff to an account with a company at which he has never had

service with, and the debt for which should not have made it onto Plaintiff’s

consumer report.

      54.    Notwithstanding the above, discovery will show Vystar follows a

standard and systemically unlawful process when it receives the ACDV dispute.

Basically, all Vystar does is review its own internal computer screen with basic

data for the account and repeat back to the ACDV system the same information

Vystar already had reported to the CRAs. Vystar at all times had possession of the

application, identification of the buyer, and additional information that could

have easily discovered the fraud.

                                        11
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 12 of 13 PageID 12




      55.   When Vystar receives a consumer dispute through e-Oscar, it does

not conduct a substantive review of any sort to determine whether or not the

information already in its computer system is itself accurate.

      56.    As a result of Vystar’s violations of 15 U.S.C. § 1681s-2(b)(1)(A) and

(B), the Plaintiff suffered actual damages, including but not limited to: loss of

credit, damage to reputation, embarrassment, humiliation and other mental and

emotional distress.

      57.    The violations by Vystar were willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n. In the alternative, Vystar was negligent, entitling the Plaintiff to recovery

under 15 U.S.C. § 1681o.

      58.   The law in this District, the Eleventh Circuit, and even nationally has

long ago been articulated to require a detailed and searching investigation by a

furnisher when it receives a consumer’s FCRA dispute through a CRA.

      59.   Vystar was aware of the FCRA decisions by the Eleventh Circuit

setting out furnishers’ obligations to reasonably investigate disputes when it

followed the ACDV procedures used regarding the Plaintiff’s dispute.

      60.    Discovery will confirm that the procedures followed regarding the

FCRA dispute through e-Oscar were the procedures that Vystar intended its

employees or agents to follow.

      61.    Because of Vystar’s failures in investigating Plaintiff’s disputes,

Plaintiff is entitled to recover actual damages, statutory damages, punitive

                                         12
Case 3:21-cv-00158-MMH-JRK Document 1 Filed 02/17/21 Page 13 of 13 PageID 13




damages, costs and attorney’s fees from Vystar in an amount to be determined by

the Court pursuant to 15 U.S.C. §§ 1681n and 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, VYSTAR CREDIT UNION, for

statutory damages, punitive damages, actual damages, costs, interest, attorneys’

fees, enjoinder from further violations of these parts, and any other such relief

the Court may deem just and proper.

                                      Respectfully submitted,

                                       /s/ Octavio “Tav” Gomez
                                       Octavio “Tav” Gomez, Esquire
                                       Florida Bar No.: 0338620
                                       Morgan & Morgan, Tampa, P.A.
                                       201 North Franklin Street, Suite 700
                                       Tampa, Florida 33602
                                       Telephone: (813) 223-5505
                                       Facsimile: (813) 222-4797
                                       TGomez@ForThePeople.com
                                       Lsommers@ForThePeople.com
                                       Attorney for Plaintiff




                                       13
